Citation Nr: 0414713	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected internal derangement of the right knee with 
reconstruction of the anterior cruciate ligament.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to November 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision from 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In connection with his appeal the veteran has requested a 
hearing before a member of the Board sitting at the Detroit, 
Michigan RO.  A hearing on appeal must be granted when, as in 
this case, an appellant expresses a desire for a hearing.  
38 C.F.R. § 20.700(a) (2003).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO.  The 
veteran is advised that he has the right 
to submit additional evidence and 
argument on the matter the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


